Citation Nr: 0529541	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected anxiety disorder with 
headaches.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the right 
knee.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from November 1975 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, 
increased the rating for anxiety disorder with headaches from 
10 percent to 30 percent effective from April 2002 and 
increased the rating for history of strain of left knee with 
chondromalacia from 0 percent to 10 percent effective from 
April 2002.  The RO confirmed and continued a 10 percent 
disability evaluation for history of strain of the right knee 
with chondromalacia.  The veteran disagreed with the 
evaluations assigned.

The Board remanded the claim in March 2004 for further 
development.  Most recently, in a supplemental statement of 
the case issued in May 2005, the RO denied entitlement to 
increased evaluations for these disabilities.  The case has 
been returned to the Board for further appellate review.

The issue of entitlement to a rating in excess of 30 percent 
for anxiety disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.  


FINDING OF FACT

Both of the veteran's knee are tender but there is no 
deformity of either knee joint; range of motion is normal and 
x-rays are normal.  These manifestations result in no more 
than a mild impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic Code 5257 
(2005). 

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for an 
increased rating for his service-connected conditions was 
received in May 2002.  The RO confirmed and continued a 10 
percent evaluation for chondromalacia of the right knee and 
granted increased evaluations of 30 percent for anxiety 
disorder with headaches and 10 percent for chondromalacia of 
the right knee.  The veteran disagreed with the evaluations 
assigned.  The Board remanded the claim in March 2004 for 
further development.  The Appeals Management Center (AMC) 
sent notice in March 2004 regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence the claimant could submit to support 
his claim, and what information and evidence would be 
obtained by VA.  

The AMC notified the appellant of what the evidence must show 
to establish entitlement to an increased evaluation for a 
service-connected disability.  The AMC notified the appellant 
of the four required content elements.  He was notified of 
the information and evidence not of record (1) needed to 
substantiate his claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) to 
provide any evidence of information he might have pertaining 
to his appeal.  See 38 C.F.R. § 3.159(b)(1).  

In addition, the appellant was advised, by virtue of a 
detailed May 2003 statement of the case and a supplemental 
statement of the case issued in May 2005, of the pertinent 
law and what the evidence must show in order to substantiate 
his claim.  Thus, appropriate notice has been given in this 
case.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications provided by VA 
adequately complied with the VCAA.  Likewise, it appears that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board acknowledges that the timing of the notice in this 
case regarding entitlement to increased evaluations for these 
issues did not precede the initial RO decision.  However, the 
Board finds that this notice error was not prejudicial to the 
appellant.  VA process in this case, consisting of RO 
adjudicative actions, a VCAA notification letter and a Board 
remand, afforded the appellant a meaningful opportunity to 
participate effectively in the processing of his claim, and 
essentially cured the error in the timing of notice.  See 
Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.


II.  Legal criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment.  38 C.F.R. 4.71a, 
Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

38 C.F.R. § 4.71, Plate II (2004), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


III.  Factual background and analysis

Service medical records show that the veteran was seen 
several times in service for complaints of pain in both 
knees.  The impression was chondromalacia.  An August 1977 VA 
examination revealed bilateral chondromalacia with no 
limitation of motion reported.  The left knee had mild laxity 
of the medial collateral ligament.  After review of this 
evidence, in an October 1977 rating decision the RO granted 
service connection for chondromalacia of the right knee and 
assigned a zero percent (noncompensable) evaluation effective 
from December 1976.  The RO also granted service connection 
for chondromalacia of the left knee with laxity of the medial 
collateral ligament and assigned a 10 percent evaluation 
effective from December 1976.  

In an April 1979 rating decision, after review of a routine 
future examination report in March 1979, the RO reduced the 
evaluation of the history of left knee strain with 
chondromalacia to a zero percent evaluation.  After review of 
a November 1982 VA examination report that showed increased 
severity in the right knee disability, the RO assigned a 10 
percent evaluation for chondromalacia of the right knee 
effective from March 1982 and confirmed and continued a 
noncompensable evaluation for chondromalacia of the left 
knee.  Based on the findings of an October 1983 VA 
examination, the RO confirmed and continued the assigned 
evaluations.  

In May 2002 the veteran requested a VA examination as his 
knee was getting worse.  At a VA examination of joints in 
June 2002, the veteran was noted to be morbidly obese and 
walked with a limp, particularly in the right leg, with the 
aid of a cane.  The joint capsule of both knees was tender 
but with no appreciable fluid formation.  There was no 
deformity.  There was normal range of motion, but he could 
not do knee bends.  The McMurray test was slightly positive 
on the left and negative on the right.  The drawer sign and 
Lachman's test were both negative.  The diagnoses were 
arthralgia of both knees, mild to moderate with a history of 
trauma, also aggravated by obesity; and chondromalacia of the 
patella, bilaterally.  The x-rays were normal.  

Based on these findings, as noted above, the RO increased the 
disability evaluation for left knee chondromalacia from 0 
percent to 10 percent, and confirmed and continued the 10 
percent disability evaluation for right knee chondromalacia.  

The 10 percent ratings assigned by the RO contemplate a 
slight level of impairment from recurrent subluxation or 
lateral instability.  The degree of impairment as presented 
by the current medical evidence does not approach the level 
of moderate or severe impairment.  There is tenderness of the 
knee joint, no deformity, and normal range of motion.  He is 
limited in doing knee bends, walks with a limp on his right 
and uses a cane.  He complained of a sticking pain in his 
right knee when walking.  There is no evidence that the 
integrity of the cruciate ligaments of either knee has been 
affected.  None of the objective findings are indicative of a 
moderate or severe impairment of either knee.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code provides a basis for higher or separate 
evaluation for the bilateral knee disability.  A separate 
evaluation based on limitation of motion for either knee is 
not warranted as the medical evidence of record shows that 
each knee has normal range of motion.  Therefore, Diagnostic 
Codes 5260 and 5261 are not for application.  As there is no 
evidence that either knee is ankylosed, has dislocated 
semilunar cartilage or has impairment of the tibia and 
fibula, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258 and 
5262 are not for application.  As arthritis is not shown by 
x-ray findings, Diagnostic Codes 5003 and 5010 are not for 
application.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
bilateral knee impairment.  While he complained of right knee 
pain, there is no contention or indication that his bilateral 
knee impairment, in and of itself, is productive of marked 
interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the 
criteria for an extraschedular rating are not met.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an 
evaluation in excess of 10 percent for the veteran's 
chondromalacia of the right knee and an evaluation in excess 
of 10 percent for the veteran's chondromalacia of the left 
knee.  Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the veteran's 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left knee is denied.


REMAND

As discussed above, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  VA's duty to assist a claimant includes obtaining 
medical records, and to provide a medical examination or 
obtain a medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).

A review of the record shows that the veteran initially was 
granted entitlement to service connection for cephalalgia, 
etiology undetermined, in a March 1978 rating decision, and a 
10 percent disability evaluation was assigned effective from 
June 1977.  This was confirmed and continued in April 1979 
and July 1981 rating decisions.  In a Board decision in 
September 1982, the Board denied an increased rating.  

At an examination in October 1983, the examiner remarked that 
the veteran had tension headaches which were included in the 
diagnosis of generalized anxiety disorder.  The examiner 
opined and certified that the condition for which the veteran 
was service-connected, cephalalgia, etiology unknown, and the 
condition diagnosed at that time, generalized anxiety 
disorder, were similar and related clinical entities.  The 
examining neuropsychiatrist certified that the diagnosis of 
generalized anxiety disorder was correct.  Accordingly, the 
RO changed the characterization of the service-connected 
disorder to anxiety disorder, generalized with headaches 
(formerly diagnosed as cephalgia, etiology unknown).  

In May 2002 the veteran requested re-evaluation and stated 
that his headaches were getting worse and occurring more 
often.  At a VA examination in June 2002, the chief complaint 
noted was anxiety.  The report indicates, however, although 
the veteran complained of constant anxiety attacks 
approximately once or twice a week, that much of the 
discussion at the examination was focused on post-traumatic 
stress disorder (PTSD) and the examiner opined that the 
veteran probably did not qualify for a diagnosis of PTSD.  
The report does not include an evaluation of the veteran's 
symptoms of headaches.  The diagnosis provided on Axis I was 
depression, not otherwise specified.  As there was no 
diagnosis of anxiety disorder with headaches, it is not clear 
from the record what the change of diagnosis represents.  
Therefore, a new examination is required to clarify the 
nature and severity of the service-connected anxiety disorder 
with headaches.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be scheduled for 
examination by an appropriate specialist to 
obtain information regarding the nature and 
severity of the service-connected anxiety 
disorder with headaches.  The claims folder 
must be made available to the examiner.  The 
examiner should address whether the new 
diagnosis identified on examination in June 
2002 represents progression of the prior 
diagnosis, correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The reviewer should 
integrate the previous psychiatric findings, 
symptoms of headaches and diagnoses with the 
current findings to obtain a true picture of 
the nature of the veteran's psychiatric 
status.  If anxiety disorder with headaches is 
diagnosed, the reviewer should provide an 
opinion as to which represents the more 
disabling aspect of the condition.  If there 
are different psychiatric disorders other than 
anxiety disorder with headaches, the reviewer 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorder(s).

2.  After the above has been 
accomplished, and after undertaking any 
other development deemed essential, 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case containing notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


